The following opinion was filed March 12, 1940:
There is a motion for rehearing, based principally upon a statement in the opinion of the court from which the movants claim it appears that this court erroneously inferred that the residuary legatees of Sally M. Levy, the testator, were not made parties to the proceedings in the county court for construction of his will.  It is true that the statement warrants that inference, and that the residuary legatees were properly made parties to those proceedings.  What the court should have specifically said is that the residuary legatees were not parties to the appeal. They were not named in either case, brief, or notice of appeal as parties.  No notice of appeal was served upon them.  They did not appeal, and there was no adjudication as to their rights so that there was no reason or occasion for appeal by them. Sec. 274.12, Stats., contemplates that all persons in any way interested adversely to the appellant in a matter brought up by appeal should be made parties to the appeal.  As much reason existed for making the residuary legatees parties to the appeal as existed for making them parties to the proceeding in the first instance. *Page 40 
The same reason exists for deferring decision as to distribution of the corpus of the trust because the residuary legatees are not parties to the appeal as would exist had they not been parties to the proceedings in the county court.  There is therefore no occasion for changing the order postponing determination of to whom the corpus of the trust shall be distributed until the death of Samuel Levy.
The movants contend also that the opinion of the court misstates the provision of the will.  The provisions of the will are given in the footnote in the opinion.  We are unable to perceive that the provisions of the will are misstated.
The other matters urged upon the motion for rehearing were raised by the original briefs and argument.  They received our consideration when we decided the case, and we believe are sufficiently covered by the opinion heretofore filed.
The motion for rehearing is denied, without costs.